ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g)(3) and Rule 1:20-11, seeking the immediate temporary suspension from practice of EDWARD LAWSON, Jr., of GUTTENBERG, who was admitted to the bar of this State in 1992, and good cause appearing;
It is ORDERED that EDWARD LAWSON, Jr., is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by EDWARD LAWSON, Jr., pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown; and it is further
ORDERED that EDWARD LAWSON, Jr., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EDWARD LAWSON, Jr., comply with Rule 1:20-20 dealing with suspended attorneys.